Citation Nr: 0838430	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right knee with retained foreign body, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1974.  His awards and decorations include the Purple Heart 
Medal and the Bronze Star Medal with "V" device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

When the case was previously before the Board in December 
2007, the Board remanded the issue of entitlement to an 
increased rating for the residuals of a shell fragment wound 
of the right knee for additional development.  The case has 
been returned to the Board for further appellate action on 
this issue.

According to the Board's Veterans Appeals Control and Locator 
System, the veteran has also initiated an appeal with respect 
to the issues of entitlement to service connection for 
tinnitus and hearing loss disability; however, those issues  
have not been certified for consideration by the Board and 
therefore will not be addressed by the Board at this time.  


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the 
right knee with retained foreign body are manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no locking, instability, 
subluxation, or limitation of extension of the right knee.




CONCLUSION OF LAW

The criteria for more than a 10 percent disability rating for 
residuals of a shell fragment wound of the right knee with 
retained foreign body have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 
5258, 5259, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2008.  This letter informed him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case and the 
July 2005 Supplemental Statement of the Case.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication or 
reason to believe that the originating agency's ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Although the originating agency has rated the disability 
under Diagnostic Code 5257, the Board has determined that the 
veteran's knee disability does not warrant a compensable 
rating under this Diagnostic Code because the record 
discloses that the knee disability is not productive of 
lateral instability or recurrent subluxation.  In this 
regard, the Board notes that the veteran has complained of 
instability but all examinations performed during the period 
of this claim, to include examinations during outpatient 
treatment and the examinations for compensation purposes in 
September 2003, June 2005, and July 2008, have been negative 
for objective evidence of lateral instability or subluxation.

The veteran's primary complaint throughout the period on 
appeal has been pain.  Pain is more appropriately addressed 
in relation to range of motion, as will next be discussed.

The disability does not warrant a separate compensable rating 
for limitation of extension or more than a 10 percent rating 
for limitation of flexion.  At the September 2003 VA 
examination, range of motion of the right knee was from 0 
degrees of extension to 150 degrees of flexion with mild 
discomfort only present at the end of motion.  At the June 
2005 VA examination, no sign or symptom of a right knee 
disorder was currently present.  The July 2008 VA examination 
report indicates that the veteran had a range of motion from 
0 degrees of extension to 135 degrees of flexion.  The 
veteran's right thigh circumference was 20 and 1/2 inches and 
his left thigh was 20 inches.  None of the examinations 
disclosed that the veteran had any limitation of extension or 
limitation of flexion to less than 45 degrees.

The Board has also considered the DeLuca factors set out 
above.  At the September 2003 examination, strength was found 
to be normal and incoordination was neither reported by the 
veteran or found by the examiner.  In addition, the veteran 
denied experiencing any flare ups.  During the June 2005 VA 
examination, the examiner found no specific pain generated in 
the area of the right knee during range of motion testing or 
with any other maneuvers of the right knee.  No other signs 
were identified and the examiner stated that he could not 
understand why the veteran walked with a cane.  The July 2008 
VA examiner noted essentially normal range of motion with 
little discomfort.  Despite the veteran's stated history of 
swelling, the examiner found no internal problems and did not 
anticipate any loss of range of motion with repetitive use.  
No evidence of muscle weakness or atrophy was noted when 
comparing the right leg to the left leg.  Since a 10 percent 
rating under Diagnostic Code 5260 contemplates limitation of 
flexion to 45 degrees and there is no objective evidence of 
any limitation of extension or of limitation of flexion to 
less than 45 degrees, it is clear that the disability does 
not warrant more than a single, 10 percent evaluation for 
limitation of motion.

The Board has considered whether more than a 10 percent 
rating is warranted for the right knee disability on any 
other schedular basis, but has found none.

In particular, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes that September 2004 VA 
outpatient records show that the veteran was seen because of 
right knee pain with effusion.  On one occasion, the effusion 
was described as slight and on another occasion as minimal.  
On all other examinations of the veteran's right knee, no 
effusion was found.  None of the medical evidence shows that 
the veteran has been found to have locking of his right knee.

The Board has considered the veteran's statements and the lay 
statements submitted in support of his claim, to include 
those indicating that the veteran walks with a limp.  The 
Board has also considered the statement from the veteran's 
chiropractor indicating that the veteran has an altered gait.  
All of the VA examiners have found that the veteran has a 
normal gait.  Moreover, an abnormal gait is not a criterion 
for a higher rating.   

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the veteran's knee 
disorder does not warrant more than a single, 10 percent 
rating under the schedular criteria.

The Board has considered whether a higher rating is warranted 
for any portion of the initial evaluation period; however, at 
no time during the period in question has the disability 
warranted a higher rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West; 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right knee disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  His employer has 
reported that the veteran's job requires him to be on his 
feet 8 hours a day and that when the veteran has an attack of 
increased pain (due to disabilities of his low back, right 
knee and right calf), he is allowed to walk off the pain.  
The employer indicated that this caused the veteran to be 
less productive in the short term, but that the veteran then 
catches up with the assigned work load.  The employer did not 
indicate that the veteran has missed any work due to his 
right knee disability.  Thus, the impact of the disability on 
the veteran's employment appears to be minimal.  In sum, 
there is no indication in the record that the average 
industrial impairment from the right knee disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a shell fragment wound of the right knee with 
retained foreign body is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


